DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 09/01/2020 and 03/17/2021 are in compliance with the provision of 37 CFR 1.97, have been considered by the Examiner, and made of record in the application file.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1, 11 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by XU  World Intellectual Property Organization (WIPO) Patent Application No. :( WO 2020/132871 A) using as translation the US Patent Application No. :( US 2021/0321335 A1) hereinafter referred as XU.
For claim 1, XU teaches a method for radio resource management (RRM) measurements, comprising:
determining, based on a signal received in a serving cell for an electronic device, a location of the electronic device within the serving cell and mobility of the electronic device, the electronic device being in one of a first state (first state = connected state) (paragraphs [0045], lines 1-9 and  [0049], lines 1-4)  and (paragraph [0050], lines 1-9)  and a second state for RRM measurements, a normal level of RRM measurements being implemented for one or more neighboring cells of the serving cell when the electronic device is in the first state(paragraph [0049], lines 9-13)  and  (paragraph [0051], lines 1-4), and a relaxed level of RRM measurements being implemented for the one or more neighboring cells when the electronic device is in the second state (second state = idle state) (paragraph [0049], lines 4-9); 
determining whether the electronic device is to be switched from the one of the first state and the second state to another of the first state and the second state based on the mobility and the location (paragraph [0086], lines 3-18); and 
when the electronic device is determined to be switched, implementing a level of RRM measurements for the other of the first state and the second state (paragraph [0052], lines 1-9).
For claim 11, XU teaches an electronic device for radio resource management (RRM) measurements, comprising processing circuitry configured to: determine, based on a signal received in a serving cell for the electronic device, a location of the electronic device within the serving cell and mobility of the electronic device, the electronic device being in one of a first state (first state = connected state) (paragraphs [0045], lines 1-9 and  [0049], lines 1-4)  and (paragraph [0050], lines 1-9) and a second state for RRM measurements, a normal level of RRM measurements being implemented for one or more neighboring cells of the serving cell when the electronic device is in the first state (paragraph [0049], lines 9-13)  and  (paragraph [0051], lines 1-4), and a relaxed level of RRM measurements being implemented for the one or more neighboring cells when the electronic device is in the second state (second state = idle state) (paragraph [0049], lines 4-9);  24Customer No.: 138220MediaTek Docket No.: MTKI-19-1053US Oblon Docket No.:527813US determine whether the electronic device is to be switched from the one of the first state and the second state to another of the first state and the second state based on the mobility and the location (paragraph [0086], lines 3-18); and when the electronic device is determined to be switched, implement a level of RRM measurements for the other of the first state and the second state (paragraph [0052], lines 1-9).
For claim 20, XU teaches a method for configuration of radio resource management (RRM) measurements, comprising: 
configuring, by processing circuitry, a relaxation mode for an electronic device(second state = idle state) (paragraph [0049], lines 4-9), the relaxation mode indicating that mobility and (paragraph [0086], lines 3-18); and27Customer No.: 138220 MediaTek Docket No.: MTKI-19-1053US Oblon Docket No.:527813US configuring parameters used to determine whether the electronic device is to be switched between the normal level of RRM measurements and the relaxed level of RRM measurements (paragraph [0052], lines 1-9).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was 
Claims 2, 10, 12 and 19 are rejected under 35 U.S.C. 103 as being un-patentable over XU  US Patent Application No.:( US 2021/0321335 A1) in view of Kumar et al   US Patent Application No.:( US 2020/0137714 A1) hereinafter referred as Kumar.
For claim 2, XU  disclose all the subject matter of the claimed invention with the exemption of the determination of the location based on signal strength of the received signal, the location being one of 1) a first location being not at a cell edge of the serving cell and 2) a second location being at the cell edge of the serving cell; and determining the mobility based on a signal variation of the received signal, the mobility being one of 1) a low mobility and 2) a high mobility as recited in claim 2.
Kumar from the same or analogous art teaches the determination of the location based on signal strength of the received signal (804  fig. 8), the location being one of 1) a first location being not at a cell edge of the serving cell and 2) a second location being at the cell edge of the serving cell; and determining the mobility based on a signal variation of the received signal, the mobility being one of 1) a low mobility and 2) a high mobility (paragraph [0094], lines 10-29).   Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the determination of the location based on signal strength of the received signal, the location being one of 1) a first location being not at a cell edge of the serving cell and 2) a second location being at the cell edge of the serving cell; and determining the mobility based on a signal variation of the received signal, the mobility being one of 1) a low mobility and 2) a high mobility as taught by Kumar into the method and device for RRM measurement  of XU.   
The determination of the location based on signal strength of the received signal, the location being one of 1) a first location being not at a cell edge of the serving cell and 2) a second location being at the cell edge of the serving cell; and determining the mobility based on a signal variation of the received signal, the mobility being one of 1) a low mobility and 2) a high mobility can be modify/implemented by combining the determination of the location based on signal strength of the received signal, the location being one of 1) a first location being not at a cell edge of the serving cell and 2) a second location being at the cell edge of the serving cell; and determining the mobility based on a signal variation of the received signal, the mobility being one of 1) a low mobility and 2) a high mobility with the device. This process is implemented as a Kumar into the method and device for RRM measurement  of XU.  As disclosed in Kumar, the motivation for the combination would be to use the boundary area of the range of the base station determined by the movement of the device that will help to adjust the signal strength to communicate more efficiently with a better communication quality.  
For claim 10, XU disclose all the subject matter of the claimed invention with the exemption of the plurality of beams is configured in the serving cell between the electronic device and a network; and the signal strength of the received signal is one of 1) largest beam strength of the plurality of beams and 2) average beam strength of a subset of the plurality of beams, the subset having one or more beam strengths larger than a beam strength threshold as recited in claim 10.
Kumar from the same or analogous art teaches the plurality of beams is configured in the serving cell between the electronic device and a network (paragraph [0072], lines 1-13) and (paragraph [0094], lines 5-21); and the signal strength of the received signal (paragraph [0088], lines 1-22) is one of 1) largest beam strength of the plurality of beams and 2) average beam strength of a subset of the plurality of beams, the subset having one or more beam strengths larger than a beam strength threshold (paragraph [0101], lines 1-14) (paragraph [0102], lines 18-30).    Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the plurality of beams is configured in the serving cell between the electronic device and a network; and the signal strength of the received signal  is one of 1) largest beam strength of the plurality of beams and 2) average beam strength of a subset of the plurality of beams, the subset having one or more beam strengths larger than a beam strength threshold as taught by Kumar into the method and device for RRM measurement  of XU.   
The plurality of beams is configured in the serving cell between the electronic device and a network; and the signal strength of the received signal  is one of 1) largest beam strength of the plurality of beams and 2) average beam strength of a subset of the plurality of beams, the subset having one or more beam strengths larger than a beam strength threshold can be modify/implemented by combining the plurality of beams is configured in the serving cell between the electronic device and a network; and the signal strength of the received signal  is one of 1) largest beam strength of the plurality of beams and 2) average beam strength of a subset of the plurality of beams, the subset having one or more beam strengths larger than a beam strength threshold with the device. This process is implemented as a hardware solution or as firmware Kumar into the method and device for RRM measurement of XU.  As disclosed in Kumar, the motivation for the combination would be to use the plurality of beams that communicates the device and the network. The multiple strength of the beams allows to maintain the communication becoming more efficient and reliable.
For claim 12, XU  disclose all the subject matter of the claimed invention with the exemption of the determination of the location based on signal strength of the received signal, the location being one of 1) a first location being not at a cell edge of the serving cell and 2) a second location being at the cell edge of the serving cell; and determining the mobility based on a signal variation of the received signal, the mobility being one of 1) a low mobility and 2) a high mobility as recited in claim 12.
Kumar from the same or analogous art teaches the determination of the location based on signal strength of the received signal (804  fig. 8), the location being one of 1) a first location being not at a cell edge of the serving cell and 2) a second location being at the cell edge of the serving cell; and determining the mobility based on a signal variation of the received signal, the mobility being one of 1) a low mobility and 2) a high mobility (paragraph [0094], lines 10-29).   Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the determination of the location based on signal strength of the received signal, the location being one of 1) a first location being not at a cell edge of the serving cell and 2) a second location being at the cell edge of the serving cell; and determining the mobility based on a signal variation of the received signal, the mobility being one of 1) a low mobility and 2) a high mobility as taught by Kumar into the method and device for RRM measurement  of XU.   
The determination of the location based on signal strength of the received signal, the location being one of 1) a first location being not at a cell edge of the serving cell and 2) a second location being at the cell edge of the serving cell; and determining the mobility based on a signal variation of the received signal, the mobility being one of 1) a low mobility and 2) a high mobility can be modify/implemented by combining the determination of the location based on signal strength of the received signal, the location being one of 1) a first location being not at a cell edge of the serving cell and 2) a second location being at the cell edge of the serving cell; and determining the mobility based on a signal variation of the received signal, the mobility being one of 1) a low mobility and 2) a high mobility with the device. This process is implemented as a hardware solution or as firmware solutions of Kumar into the method and device for RRM XU.  As disclosed in Kumar, the motivation for the combination would be to use the boundary area of the range of the base station determined by the movement of the device that will help to adjust the signal strength to communicate more efficiently with a better communication quality.  
For claim 19, XU disclose all the subject matter of the claimed invention with the exemption of the plurality of beams is configured in the serving cell between the electronic device and a network; and the signal strength of the received signal is one of 1) largest beam strength of the plurality of beams and 2) average beam strength of a subset of the plurality of beams, the subset having one or more beam strengths larger than a beam strength threshold as recited in claim 19.
Kumar from the same or analogous art teaches the plurality of beams is configured in the serving cell between the electronic device and a network (paragraph [0072], lines 1-13) and (paragraph [0094], lines 5-21); and the signal strength of the received signal (paragraph [0088], lines 1-22)  is one of 1) largest beam strength of the plurality of beams and 2) average beam strength of a subset of the plurality of beams, the subset having one or more beam strengths larger than a beam strength threshold(paragraph [0101], lines 1-14) (paragraph [0102], lines 18-30).    Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the plurality of beams is configured in the serving cell between the electronic device and a network; and the signal strength of the received signal  is one of 1) largest beam strength of the plurality of beams and 2) average beam strength of a subset of the plurality of beams, the subset having one or more beam strengths larger than a beam strength threshold as taught by Kumar into the method and device for RRM measurement  of XU.   
The plurality of beams is configured in the serving cell between the electronic device and a network; and the signal strength of the received signal  is one of 1) largest beam strength of the plurality of beams and 2) average beam strength of a subset of the plurality of beams, the subset having one or more beam strengths larger than a beam strength threshold can be modify/implemented by combining the plurality of beams is configured in the serving cell between the electronic device and a network; and the signal strength of the received signal  is one of 1) largest beam strength of the plurality of beams and 2) average beam strength of a subset of the plurality of beams, the subset having one or more beam strengths larger than a beam strength threshold with the device. This process is implemented as a hardware solution or as firmware solutions of Kumar into the method and device for RRM measurement of XU.  As disclosed in Kumar, the motivation for the combination would be to use the plurality of beams that communicates the device and the network. The multiple strength of the beams allows to maintain the communication becoming more efficient and reliable.
Allowable Subject Matter
Claims 3-9 and 13-18 are objected as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is shown in the following table:
US-20180324488-A1
He; Yuwen
US-20190223097-A1
YI; Yunjung
US-20180199328-A1
Sang; Aimin Justin
US-20210185757-A1
PURKAYASTHA; Punyaslok
US-20200374725-A1
CHEN; Tao
US-20190261207-A1
UCHIYAMA; Hiromasa
US-10524142-B2
Kusashima; Naoki
US-10568024-B2
Nam; Changwon
US-20150172907-A1
Jung; Sunghoon
US-20200162939-A1
KIM; Taeyoon
US-20200266942-A1
Akkarakaran; Sony
US-20190069192-A1
PALENIUS; Torgny

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JOSEPH AREVALO/            Primary Examiner, Art Unit 2642